On writ of error the judgment of conviction of the offense of grand larceny is challenged on the ground that the evidence is insufficient to support the judgment.
The record has been examined in the light of the briefs filed and no reversible error is disclosed. The defendant's own statements as a witness on the trial were sufficient to constitute sufficient basis for his conviction.
The judgment is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 419